Exhibit 10.1

Execution Version

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of September 19, 2019

among

MONTAGE RESOURCES CORPORATION,
as Borrower,

BANK OF MONTREAL,
as Administrative Agent,

and

the Lenders Party Hereto

 

 

 

 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of September 19, 2019, is among MONTAGE RESOURCES
CORPORATION, a Delaware corporation, the Lenders party hereto, and BANK OF
MONTREAL, as Administrative Agent.

R E C I T A L S

A.The Borrower, the Administrative Agent and the Lenders from time to time
parties thereto are parties to that certain Third Amended and Restated Credit
Agreement dated as of February 28, 2019, (as amended, restated, amended and
restated, supplemented or modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.

B.The Borrower has requested that the Administrative Agent and the Lenders
amend, and the Administrative Agent and the Lenders party hereto have agreed to
amend, the Credit Agreement as herein set forth.

C.Now, therefore, to induce the Administrative Agent and the Lenders to enter
into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Amendment.  Unless otherwise indicated, all annex, article and
section references in this Amendment refer to annexes, articles or sections of
the Credit Agreement, as applicable.

Section 2.Amendments to the Credit Agreement.

(a)Amendments to Section 1.02.  The following defined terms are hereby added to
Section 1.02 in appropriate alphabetical order to read in their entirety as
follows:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(a)  a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

--------------------------------------------------------------------------------

 

(b)  a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c)  a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 12.18.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“IBA” has the meaning assigned to it in Section 1.07.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 12.18.

“Supported QFC” has the meaning assigned to it in Section 12.18.

“U.S. Special Resolution Regimes” has the meaning assigned to it in Section
12.18.

(b)Addition of Section 1.07.  A new Section 1.07 is hereby added to the Credit
Agreement to read in its entirety as follows:

Section 1.07 Interest Rates; LIBOR Notification.  The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 3.03(b) of this Agreement,
such Section 3.03(b) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify the Borrower, pursuant to
Section 3.03, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility

2

--------------------------------------------------------------------------------

 

for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 3.03(b), will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

(c)Addition of Section 11.12.  A new Section 11.12 is hereby added to the Credit
Agreement to read in its entirety as follows:

Section 11.12 Credit Bidding.  The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Majority Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral (as defined in the Security Instruments)  in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (as defined in the Security Instruments)  (a) at any sale thereof
conducted under the provisions of the Bankruptcy Code of the United States of
America, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of
the United States of America, or any similar laws in any other jurisdictions to
which a Credit Party is subject, or (b) at any other sale, foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Secured Obligations owed to the Secured Parties
shall be entitled to be, and shall be, credit bid by the Administrative Agent at
the direction of the Majority Lenders on a ratable basis (with Secured
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid, (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Secured
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Majority
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Majority Lenders contained in
Section 12.02 of this Agreement), (iv) the Administrative Agent on behalf of
such acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership interests, limited
partnership interests or membership interests, in any such acquisition vehicle
and/or debt instruments issued by such acquisition

3

--------------------------------------------------------------------------------

 

vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral (as
defined in the Security Instruments)  for any reason (as a result of another bid
being higher or better, because the amount of Secured Obligations assigned to
the acquisition vehicle exceeds the amount of Secured Obligations credit bid by
the acquisition vehicle or otherwise), such Secured Obligations shall
automatically be reassigned to the Secured Parties pro rata with their original
interest in such Secured Obligations and the equity interests and/or debt
instruments issued by any acquisition vehicle on account of such Secured
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Secured Obligations of each Secured Party are
deemed assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

(d)Addition of Section 11.13.  A new Section 11.13 is hereby added to the Credit
Agreement to read in its entirety as follows:

Section 11.13 Certain ERISA Matters.  (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that at least one of the following is and will be true:

(i)  such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part

4

--------------------------------------------------------------------------------

 

I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)  In addition, unless Section 11.13(a)(i) is true with respect to a Lender or
such Lender has provided another representation, warranty and covenant as
provided in Section 11.13(a)(iv), such Lender further (A) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (B)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that none of the Administrative Agent, or any Arranger or
any of their respective Affiliates is a fiduciary with respect to the collateral
or the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

(c)  The Administrative Agent, and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

(e)Addition of Section 12.18.  A new Section 12.18 is hereby added to the Credit
Agreement to read in its entirety as follows:

Section 12.18  Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

5

--------------------------------------------------------------------------------

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

Section 3.New Lenders; Reallocation of Commitments.  Each of the institutions
undersigned as a New Lender (each a “New Lender”) intends to become a party to
the Credit Agreement as a Lender.  Each New Lender and each of the other Lenders
have agreed, and the Borrower and the Administrative Agent hereby consent, to
the following: (a) the assignment of rights and obligations under the Credit
Agreement by the Lenders and reallocation of certain Lender’s respective
Commitments, Maximum Credit Amounts and Loans and (b) each New Lender’s becoming
party to the Credit Agreement as a Lender by acquiring an interest in the
Commitments, Maximum Credit Amounts and Loans.  The assignments by each of the
Lenders and the assumptions by each New Lender necessary to effect the foregoing
are hereby consummated pursuant to the terms and provisions of this Amendment
and Section 12.04(b).  The Borrower, the Administrative Agent, each New Lender
and each Lender hereby consummate such assignment and assumption pursuant to the
terms, provisions and representations of the Assignment and Assumption attached
as Exhibit G to the Credit Agreement as if each of them had executed and
delivered an Assignment and Assumption (with the Effective Date, as defined
therein, being the Amendment Effective Date (as defined below)); provided that
the Administrative Agent hereby waives the $3,500 processing and recordation fee
set forth in Section 12.04(b)(ii)(C) with respect to such assignments and
assumptions.  On the Amendment Effective Date and after giving effect to such
assignments and assumptions, (i) each New Lender shall be a “Lender” for all
purposes under the Credit Agreement and the other Loan Documents and (ii) the
Applicable Percentage and Maximum Credit Amount of each Lender shall be as set
forth on Annex I hereto.  Each Lender and each New Lender hereby consents and
agrees to the Applicable Percentages and Maximum Credit Amounts as set forth on
Annex I hereto.  With respect to the foregoing assignments and assumptions, in
the event of any conflict between this Amendment and Section 12.04(b), this
Amendment shall control.

Section 4.Redetermination of the Borrowing Base.  Pursuant to Section 2.07, the
Administrative Agent and the Borrowing Base Increase Requisite Lenders have
determined that the Borrowing Base shall be increased to $500,000,000, which
redetermination is made after giving pro forma effect to this Amendment and is
effective as of the Amendment Effective Date.  From and after the Amendment
Effective Date, such amount shall remain the Borrowing Base until otherwise
redetermined or adjusted in accordance with the Credit Agreement.  This
constitutes the New Borrowing Base Notice and the redetermination of the
Borrowing Base set forth herein constitutes the October 1, 2019 Scheduled
Redetermination.

6

--------------------------------------------------------------------------------

 

Section 5.Conditions Precedent.  This Amendment shall become effective on the
date (such date, the “Amendment Effective Date”), when each of the following
conditions is satisfied (or waived in accordance with Section 12.02):

(a)The Administrative Agent shall have received from each Lender, each New
Lender, the Administrative Agent, the Borrower and each Guarantor counterparts
(in such number as may be reasonably requested by the Administrative Agent) of
this Amendment signed on behalf of such Person.

(b)The Borrower shall have paid (i) to the Administrative Agent (A) for the
ratable account of each Lender, a fee in an amount equal to 0.45% multiplied by
the amount of such Lender’s final allocated Commitment in effect on the
Amendment Effective Date that is greater than such Lender’s Commitment
immediately prior to the Amendment Effective Date, which fee shall be fully
earned and due and payable on the Amendment Effective Date and (B) all fees and
other amounts agreed in writing and due and payable on or prior to the Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
under the Credit Agreement and (ii) to Simpson Thacher & Bartlett LLP, all fees
and amounts required to be paid by the Borrower under the Credit Agreement, and
due and payable on or prior to the Amendment Effective Date to the extent
invoiced not later than one Business Day prior to the Amendment Effective Date.

(c)Both before and immediately after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing.  

Section 6.Miscellaneous.

(a)Confirmation.  The provisions of the Credit Agreement, as amended by this
Amendment, remain in full force and effect following the effectiveness of this
Amendment. Neither the execution by the Administrative Agent or the Lenders of
this Amendment, nor any other act or omission by Administrative Agent or the
Lenders or their respective officers in connection herewith, shall be deemed a
waiver by the Administrative Agent or the Lenders of any defaults which may
exist or which may occur in the future under the Credit Agreement and/or the
other Loan Documents, or any future defaults of the same provisions waived
hereunder (collectively “Violations”).  Similarly, nothing contained in this
letter shall directly or indirectly in any way whatsoever either: (i) impair,
prejudice or otherwise adversely affect the Administrative Agent’s or any of the
Lenders’ right at any time to exercise any right, privilege or remedy in
connection with the Loan Documents with respect to any Violations, (ii) amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, except as expressly set forth herein, or (iii)
constitute any course of dealing or other basis for altering any obligation of
the Borrower or any right, privilege or remedy of the Administrative Agent or
the Lenders under the Credit Agreement, the other Loan Documents, or any other
contract or instrument.  Nothing in this letter shall be construed to be a
waiver by the Administrative Agent or the Lenders of any Violations.

(b)Ratification and Affirmation; Representations and Warranties.  Each of the
Borrower and each Guarantor hereby:

(i)acknowledges the terms of this Amendment,

(ii)ratifies and affirms their respective obligations, and acknowledges their
respective continued liability, under each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect as expressly amended hereby, and

(iii)represents and warrants to the Lenders that as of the date hereof,
immediately after giving effect to the terms of this Amendment, all of the
Borrower’s and such Guarantor’s, as applicable,

7

--------------------------------------------------------------------------------

 

respective representations and warranties contained in each Loan Document to
which it is a party are true and correct in all material respects, except that
(A) to the extent any such representations and warranties are expressly limited
to an earlier date, as of the date hereof, after giving effect to the terms of
this Amendment, such representation and warranty continues to be true and
correct in all material respects as of such specified earlier date and (B) to
the extent that any such representation and warranty is qualified by
materiality, such representation and warranty (as so qualified) is true and
correct in all respects.

(c)Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page to
this Amendment by facsimile transmission or other electronic transmission (e.g.,
.pdf) shall be effective as delivery of a manually executed counterpart hereof.

(d)NO ORAL AGREEMENT.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

(e)GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(f)Payment of Expenses.  In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees, charges and
disbursements of one counsel to the Administrative Agent.

(g)Severability.  Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

(h)Successors and Assigns.  The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

(i)Jurisdiction; Venue; Consent to Service of Process; Waiver of Jury
Trial.  The express terms of Section 12.09(b), (c) and (d) are hereby
incorporated by reference, mutatis mutandis.

(j)Loan Document.  This Amendment is a Loan Document.

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

BORROWER

MONTAGE RESOURCES CORPORATION

 

 

 

By:

 

/s/ Michael L. Hodges

Name:

 

Michael L. Hodges

Title:

 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

GUARANTORS:

ECLIPSE RESOURCES I, LP

 

ECLIPSE GP, LLC

 

ECLIPSE RESOURCES – OHIO, LLC

 

ECLIPSE RESOURCES OPERATING, LLC

 

BUCKEYE MINERALS & ROYALTIES, LLC

 

ECLIPSE RESOURCES MIDSTREAM, LP

 

ECLIPSE RESOURCES MARKETING, LP

 

ECLIPSE RESOURCES–PA, LP

 

BLUE RIDGE MOUNTAIN RESOURCES, INC.

 

BAKKEN HUNTER, LLC

 

TRIAD HUNTER, LLC

 

HUNTER REAL ESTATE, LLC

 

VIKING INTERNATIONAL RESOURCES CO., INC.

 

 

By:

 

/s/ Michael L. Hodges

Name:

 

Michael L. Hodges

Title:

 

Executive Vice President and Chief Financial Officer

 




Signature Page - 1
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

BANK OF MONTREAL, as Administrative Agent

 

 

 

By:

 

/s/ Patrick Johnston

Name:

 

Patrick Johnston

Title:

 

Director

 

 




Signature Page - 2
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

By:

 

/s/ Patrick Johnston

Name:

 

Patrick Johnston

Title:

 

Director

 




Signature Page - 3
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

 

/s/ George E. McKean

Name:

 

George E. McKean

Title:

 

Senior Vice President

 




Signature Page - 4
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

 

/s/ Scott Mackey

Name:

 

Scott Mackey

Title:

 

Director

 




Signature Page - 5
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

By:

 

/s/ Sydney G. Dennis

Name:

 

Sydney G. Dennis

Title:

 

Director

 




Signature Page - 6
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

By:

 

/s/ Phil Ballard

Name:

 

Phil Ballard

Title:

 

Vice President

 




Signature Page - 7
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

CITIZENS BANK, N.A., as a New Lender

 

 

 

 

 

 

By:

 

/s/ David Slye

Name:

 

David Slye

Title:

 

Managing Director

 




Signature Page - 8
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

By:

 

/s/ Michael Sharp

Name:

 

Michael Sharp

Title:

 

Authorized Signatory

 




Signature Page - 9
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

CIT BANK, N.A., as a Lender

 

 

 

 

 

 

By:

 

/s/ John Feeley

Name:

 

John Feeley

Title:

 

Director

 




Signature Page - 10
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

BRANCH BANKING & TRUST COMPANY, as a Lender

 

 

 

 

 

 

By:

 

/s/ Robert Kret

Name:

 

Robert Kret

Title:

 

VP

 




Signature Page - 11
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

EAST WEST BANK, as a Lender

 

 

 

 

 

 

By:

 

/s/ Kaylan Hopson

Name:

 

Kaylan Hopson

Title:

 

First Vice President

 

 




Signature Page - 12
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

 

By:

 

/s/ Max Gilbert

Name:

 

Max Gilbert

Title:

 

Vice President

 




Signature Page - 13
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

 

 

By:

 

/s/ Cameron Hinojosa

Name:

 

Cameron Hinojosa

Title:

 

Vice President

 




Signature Page - 14
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA N.A., as a New Lender

 

 

 

 

 

 

By:

 

/s/ Victor F. Cruz

Name:

 

Victor F. Cruz

Title:

 

Vice President

 

 




Signature Page - 15
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

By:

 

/s/ Jamie Minieri

Name:

 

Jamie Minieri

Title:

 

Authorized Signatory

 

 




Signature Page - 16
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

BP ENERGY COMPANY, as a Lender

 

 

 

 

 

 

By:

 

/s/ Ryan McGeachie

Name:

 

Ryan McGeachie

Title:

 

Vice President

 

 

 

Signature Page - 17
First Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

ANNEX I
LIST OF COMMITMENTS

Applicable Percentages and Aggregate Maximum Credit Amounts

[Omitted pursuant to Item 601(a)(5) of Regulation S-K]

Annex I - 1